The Chief Justice
concurred in the conclusion of the chancellor that the writ of error ought to be dismissed. The rule adverted to by the chancellor, that error does not lie where the court acts in a summary manner, or in a new course different from the common law, he considered too well established to be disturbed. In Brooks v. Hunt, 17 Johns. R. 484, this court refused to entertain a writ of error, where an order or decision of the supreme court refusing to set aside an execution was sought to be reversed on the ground that it was a decision upon a collateral or interlocutory point, and that *40such decisions had never been deemed the foundation of a writ of error. The decision sought to be reversed in this case was made on a summary application to the supreme court to review the proceedings of trustees under the absconding debtor act ; the court acted by virtue of the authority conferred on them by statute, and received affidavits of what had transpired before the trustees, and made their decision thereupon; in so doing, they proceeded in a course different from the common law, and decisions thus made on summary applications, it has been held by this court in Simson v. Hart, 14 Johns. R. 76, can never be thrown into the shape of a record and become the subject of review in any other court. Besides, there is no record before us; the proceedings,had in the supreme court have not been enrolled, and until enrolled, a rule or order of that-court cannot be regarded as a matter of record. Croswell v. Byrne, 9 Johns. R. 280,